STATE OF MICHIGAN

                           COURT OF APPEALS



SENETTA ELAINE WALTHALL,                                           UNPUBLISHED
                                                                   December 3, 2015
              Plaintiff-Appellee,

v                                                                  No. 322896
                                                                   Genesee Circuit Court
FLINT HOUSING COMMISSION,                                          LC No. 13-100496-NO

              Defendant-Appellant.


Before: SHAPIRO, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

        The circuit court denied the Flint Housing Commission’s motion to dismiss Senetta
Walthall’s claims arising from her injury in a city-operated housing facility. Contrary to the
circuit court’s ruling, the housing facility was not a public building and Walthall’s back steps
were not accessible to the public. Accordingly, the public building exception to governmental
immunity does not apply. We reverse the circuit court’s ruling to the contrary and remand for
entry of an order of dismissal.

                                      I. BACKGROUND

       Senetta Walthall lives in the Aldridge Place Townhouses in Flint. The facility is operated
by the Flint Housing Authority (FHA) and the residents’ rent obligations are federally
subsidized. Photographs presented to the circuit court depict that each two-story townhouse unit
stands connected to its neighbors in a block of homes. Each unit has a front door, easily
accessible from the parking area. Each unit also has a back door from which a resident descends
two cement steps to the ground. This door exits onto a small patio connected to the particular
unit and a backyard area, blocked from easy access to the front parking area by the row of
connected homes. Walthall described this area as “[w]here we barbeque, have the grills . . . .”

       On Walthall’s unit, a small metal handrail jutted in an arc from the brick exterior wall
next to the back door. Walthall noticed that the railing was loose and advised the FHA, who
purportedly arranged for its repair. However, on March 5, 2012, when Walthall grabbed the
handrail to navigate her back stairs, the rail pulled free and she fell. As a result of her fall,
Walthall fractured her tailbone, lumbar spine, and left hand.

       On March 28, Walthall notified the FHA of her injury and intent to file suit, citing MCL
691.1404 et seq. She then brought a negligence and premises liability action against the FHA.

                                               -1-
Following discovery, the FHA sought dismissal on governmental immunity grounds. Walthall
retorted that the housing facility had limited public access and that the stairs were available for
use by members of the public. Accordingly, she insisted, her claims fell within the public
building exception to governmental immunity, MCL 691.1406.

       The circuit court agreed with Walthall’s position, holding:

       [E]ven though . . . she lived in a private building, this happened outside the
       building in a public area where there could be passage by visitors, guests,
       children, members of the public. The condition was outside the residence. It was
       accessible to any public member, so it could fit the public building exception.

Accordingly, the court denied the FHA’s motion for summary disposition based on
governmental immunity. This appeal followed.

                                         II. ANALYSIS

        We review de novo decisions on summary disposition motions. Walsh v Taylor, 263
Mich. App. 618, 621; 689 NW2d 506 (2004). We also review de novo the applicability of
governmental immunity. Seldon v Suburban Mobility Auth for Regional Transp, 297 Mich. App.
427, 433; 824 NW2d 318 (2012). “When reviewing a motion under MCR 2.116(C)(7), this
Court must accept all well-pleaded allegations as true and construe them in favor of the plaintiff,
unless other evidence contradicts them.” Dextrom v Wexford Co, 287 Mich. App. 406, 428; 789
NW2d 211 (2010). Further, we must consider “any affidavits, depositions, admissions, or other
documentary evidence” submitted. Id. at 429. A court may grant summary disposition under
(C)(7) if the moving party is entitled to “immunity granted by law.” Odom v Wayne Co, 482
Mich. 459, 466; 760 NW2d 217 (2008).

       The Governmental Tort Liability Act, MCL 691.1407, grants immunity from tort liability
to governmental agencies “engaged in the exercise or discharge of a governmental function.”
MCL 691.1407(1). No one disputes that the FHA is a governmental agency, and that its
operation of Aldridge Place is a governmental function.

       The immunity granted to governmental agencies is broad, but its exceptions must be
narrowly construed. Thurman v City of Pontiac, 295 Mich. App. 381, 384; 819 NW2d 90 (2012).
The public building exception, MCL 691.1406, states, in relevant part:

       Governmental agencies have the obligation to repair and maintain public
       buildings under their control when open for use by members of the public.
       Governmental agencies are liable for bodily injury and property damage resulting
       from a dangerous or defective condition of a public building if the governmental
       agency had actual or constructive knowledge of the defect and, for a reasonable
       time after acquiring knowledge, failed to remedy the condition or to take action
       reasonably necessary to protect the public against the condition. Knowledge of
       the dangerous and defective condition of the public building and time to repair the
       same shall be conclusively presumed when such defect existed so as to be readily
       apparent to an ordinary observant person for a period of 90 days or longer before
       the injury took place. As a condition to any recovery for injuries sustained by
                                                -2-
       reason of any dangerous or defective public building, the injured person, within
       120 days from the time the injury occurred, shall serve a notice on the responsible
       governmental agency of the occurrence of the injury and the defect. The notice
       shall specify the exact location and nature of the defect, the injury sustained and
       the names of the witnesses known at the time by the claimant.

For the public building exception to apply, a plaintiff must prove that:

       (1) a governmental agency is involved, (2) the public building in question is open
       for use by members of the public, (3) a dangerous or defective condition of the
       public building itself exists, (4) the governmental agency had actual or
       constructive knowledge of the alleged defect, and (5) the governmental agency
       failed to remedy the alleged defective condition after a reasonable amount of
       time. [Renny v Dep’t of Transp, 478 Mich. 490, 495-496; 734 NW2d 518 (2007).]

       Here, the evidence does not support that the stairs leading from Walthall’s private
townhouse into the backyard, far removed from the public parking and entryway, were “open for
use by members of the public.”

        In Griffin v Detroit, 178 Mich. App. 302, 306; 443 NW2d 406 (1989), this Court held that
the public building exception to governmental immunity did not apply where the plaintiff fell in
an apartment bathtub located inside a city-owned housing facility, because the plaintiff’s private
dwelling unit was not open for use by members of the public. The Court reasoned that “[i]n
applying the public buildings exception, the focus is on the accessibility of members of the
general public to the situs of the accident rather than on the extent to which the building may
benefit the community.” Id.

         In White v Detroit, 189 Mich. App. 526; 473 NW2d 702 (1991), this Court again
considered the applicability of the public building exception to a city-owned residential housing
facility. There, the plaintiff fell on a patio adjacent to the facility and argued that the exception
applied because, unlike the bathroom in Griffin, the patio was accessible to the public. Id. at
528. While acknowledging that some of the statements made in Griffin lent support to the
plaintiff’s argument, the White Court noted that “neither the Griffin Court nor plaintiff provides
any authority for the principle that part of a building can be considered public, and part
considered nonpublic, for purposes of the statutory exception.” Id. at 528-529. Instead, the
Court held that “as a matter of law,” a city-owned residential housing facility is not a “public
building” for purposes of the exception, and “[b]ecause the building itself was not a public
building, the patio could not fall within the exception.” Id. at 528. Further, “the area at issue,
being adjacent to a nonpublic building, does not fall within the exception merely because the
area may be accessible by the public.” Id. at 529.

        The Court subsequently reached a similar result in Maskery v Bd of Regents of Univ of
Mich, 468 Mich. 609; 664 NW2d 165 (2003). Maskery involved a courtesy phone located
outside the entrance to a university residence hall. “The residence hall was locked [24] hours a
day.” The courtesy phone was available for visitors to call residents and request admittance to
the hall. Id. at 611. “To determine whether a building is open for use by members of the
public,” the Court held, “the nature of the building and its use must be evaluated.” Id. at 618.

                                                -3-
“If the government has restricted entry to the building to those persons who are qualified on the
basis of some individualized, limiting criteria of the government’s creation, the building is not
open to the public.” Id. “The residence hall [in Maskery] was not open for use by members of
the public,” because members of the public could only gain access if a resident unlocked the
door and permitted entry. In this way, the Maskery Court held, the government restricted entry
“to those persons who were qualified on the basis of individualized, limiting criteria.” Id. at
620.

        Walthall’s townhouse is akin to the residence hall in Maskery and the apartment in
Griffin. When Walthall signed her lease, the FHA gave her the key to the door. With that key,
Walthall gained the power to permit or refuse entry to any member of the public. No member of
the public had the right to breach her stronghold.

       Walthall’s back stairs are part of her private domain. Members of the public do not have
access to the townhouse’s backyard area. The area is not adjacent to a parking lot; it is only
accessible from the residents’ back doors or by circumnavigating the block of homes. Walthall’s
back steps are even more private than the patio in White, as that patio was accessible to all
residents of the low-income housing project. Accordingly, the only people able to use Walthall’s
back steps are her invited guests, not members of the public at large.

        Moreover, as broadly asserted in White, a government-owned housing facility is not a
public building. As such, the handrail attached to the outside of one unit within that facility
cannot be deemed part of a public building, not even part of a public building closed to the
general public. We therefore reject Walthall’s attempt to invoke the governmental immunity
exception described in Kerbersky, Bush v Oscoda Area Sch, 405 Mich. 716; 275 NW2d 268
(1979), and Green v Dep’t of Corrections, 386 Mich. 459, 464; 192 NW2d 491 (1971), where the
plaintiff were injured in limited access areas of public buildings.

        We reverse and remand for entry of summary disposition in the FHA’s favor. We do not
retain jurisdiction.



                                                           /s/ Douglas B. Shapiro
                                                           /s/ Peter D. O'Connell
                                                           /s/ Elizabeth L. Gleicher




                                               -4-